Citation Nr: 0832086	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-22 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to August 
1981.

The instant appeal arose from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas, which continued to deny a claim for service 
connection for PTSD.  During the course of the appeal the 
veteran moved and the case is currently under the 
jurisdiction of the Atlanta, Georgia VARO.


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied a claim 
for service connection for PTSD on the basis that there was 
no evidence that a stressful experience occurred nor was 
there a confirmed diagnosis of PTSD.  

2.  Additional evidence received since June 1998 on the issue 
of service connection for PTSD is not new and material, as it 
does not include evidence related to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD that began in service.  
He has not provided any specifics of stressors in response to 
VA requests, but VA treatment records indicate that he has 
reported several times that he survived a fire on an aircraft 
carrier while in service and that he still wakes up in a 
sweat.  See September 2002 VA mental health record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.

In this case, a June 2001 rating decision apparently declined 
to reopen the claim for service connection for PTSD.  While 
the rating decision did not specifically conclude that no new 
and material evidence had been presented, it found that 
service connection "continues to be denied", an apparent 
reference to the earlier denial of the claim in June 1998.

The claim was originally denied in June 1998 because there 
was no evidence that a stressful experience occurred nor was 
there a confirmed diagnosis of PTSD.  The evidence of record 
at the time of the June 1998 rating decision included service 
treatment records and outpatient VA treatment records dated 
in 1996 and 1997.  The VA treatment records noted that the 
veteran reported that he had nightmares about an incident in 
service when he was on a carrier, there was a fire, and 
several of his friends lost their lives.  The service 
treatment records are silent as to a fire on a ship.  The 
veteran's service personnel records show he served on a 
carrier, the USS Constellation.  The 1996 and 1997 VA 
treatment records do not show any diagnosis of PTSD.  

Notice of the June 1998 rating decision was issued that 
month.  The veteran did not appeal the decision, so the June 
1998 rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103. 

In October 2000, the veteran filed a claim to reopen.  The 
additional evidence received since the June 1998 final rating 
decision includes VA treatment records dated from 2000 to 
2008.  A January 2000 VA inpatient record includes a 
diagnosis of PTSD as well as diagnoses of substance-induced 
mood and psychotic disorder, alcohol dependence, and cocaine 
dependence.  A June 2005 VA outpatient treatment record 
diagnosed "[rule out] PTSD [versus] substance induced mood 
[disorder]."  

The Board finds that the evidence associated with the claims 
file subsequent to the June 1998 decision that was not 
previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to the unestablished facts necessary to substantiate the 
claim.  Specifically, the record does not show a confirmed 
in-service stressor or current medical evidence diagnosing 
PTSD.  The one diagnosis of PTSD was over eight years ago and 
PTSD has not been definitively diagnosed since then, despite 
the veteran's frequent VA mental health clinic visits since 
that time.  

Because this new evidence does not raise a reasonable 
possibility of substantiating the claim, the evidence 
associated with the claims file subsequent to the June 1998 
rating decision is not new and material, and a previously 
denied claim for service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
August 2005, while it referred to the rating decision by the 
wrong date, included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Such 
errors in timing may be cured by a subsequent readjudication 
of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the August 
2005 letter sent to the veteran.  Therefore, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated, albeit as a service connection 
claim and not as a new and material evidence claim, and a 
supplemental statement of the case (SSOC) was issued in April 
2008.  As the RO's explanation of its denial, as well as the 
veteran's contentions, would be essentially the same 
regardless of the styling of the issue on appeal, the Board 
finds that the veteran was not prejudiced by the styling of 
the case as an original claim in the SSOC.  For these 
reasons, the Board finds that the duty to notify has been 
satisfied.    

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records identified 
by the veteran where available.  The Board notes that the 
veteran reported treatment at the VAMC in East Orange, New 
Jersey, and that he was treated within two months of his 
discharge from service in August 1981.  However, requests for 
records dated in 1981, 1982 and 1993 resulted in a negative 
response.  As such, the Board finds that further efforts to 
develop these records would be futile.  

A specific VA medical examination is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence has not been received, and the 
claim for service connection for PTSD is not reopened.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


